Citation Nr: 1508198	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-33 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for right knee subluxation.

2. Entitlement to service connection for a dental disorder.

3. Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.

4. Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee range-of-motion impairment (right knee impairment).

5. Entitlement to a compensable initial disability rating for a service-connected kidney stone disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2005.  He participated in Operation Enduring/Iraqi Freedom from October 2004 to September 2005.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2014 the RO granted service connection for a bilateral foot disorder and for a low back disorder; consequently, these issues are no longer on appeal and are not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In November 2012 the RO granted a 10 percent initial disability rating for the Veteran's service-connected right knee disorder.  The 30 percent disability rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's right knee disorder remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned at an October 2014 video-conference hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of his claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In addition, the undersigned held the record open for 60 days to allow the Veteran to submit additional evidence.  A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a dental disorder and for a left knee disorder, to include as secondary to a service-connected right knee disorder, are addressed in the REMAND section of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right knee subluxation relates to service.

2. The Veteran's service-connected right knee disorder is characterized by flexion up to 120 degrees with pain, flexion up to 110 degrees without pain, and no further limitation in range of motion with repetitive use.

3. The Veteran's kidney stone disorder is characterized by stones that are passed naturally.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for right knee subluxation have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 

2. The criteria for an initial disability rating in excess of 10 percent for right knee impairment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5260, 5261 (2014). 

3. The criteria for a compensable initial disability rating for a kidney stone disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.115b, DCs 7508, 7509 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Because service connection for right knee subluxation has been granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The May 2010 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484, 490; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The April 2014 VA examiner who assessed the severity of the Veteran's right knee impairment reviewed the claims file, performed a physical examination, and described the Veteran's impairment in sufficient detail to enable the Board to make a fully informed decision.  The April 2014 VA examiner who assessed the severity of the Veteran's kidney disorder also reviewed the claims file, performed a physical examination, and described the Veteran's disorder in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The April 2104 VA examinations are adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Service Connection

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In June 2010, a VA examiner opined that the Veteran's current right knee disorder related to service.  The examiner diagnosed the Veteran as having right knee strain and noted treatment for right knee problems, to include a prescription for a right knee brace, in service.  See January 2003 through September 2003 Service Treatment Records (STRs); October/November 2005 Reports of Medical Examination/History.  On examination, the Veteran exhibited limited range of motion in the right knee, but no right knee instability.

At the October 2014 video-conference hearing, the Veteran testified that he is prescribed a custom brace for his right knee, experiences considerable tension at the back of his knee, and that his knee collapses forward once or twice a month upon forward movement (e.g. when walking).

With resolution of the doubt in the Veteran's favor, his reports of right knee instability combined with the June 2010 VA examiner's opinion that the Veteran's right knee problems relate to service satisfy the criteria for a separate grant of service connection for right knee subluxation.  The Veteran is competent to report symptoms such as pain and instability and the medical evidence establishes that his right knee strain relates to service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The benefit-of-the-doubt rule applies and the Veteran's claim of service connection for right knee subluxation is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55. 

Increased Initial Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  The percentage ratings in the Schedule represent the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities and provide the criteria for specific ratings.  When two disability evaluations are applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  If a claimant has separate and distinct manifestations attributable to the same injury, the manifestations should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Increased Initial Disability Rating for a Right Knee Impairment

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2014) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45 (2014), functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

38 C.F.R. § 4.59 (2014) recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

The RO rated the Veteran's service-connected right knee impairment under DC 5260.  See 38 C.F.R. § 4.71a.  DC 5260 assigns the following disability ratings for limited flexion of the leg: 0 percent for flexion limited to 60 degrees; 10 percent for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; and 30 percent for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a.

DC 5261 also provides disability ratings for limitation of range of motion.  DC 5261 assigns the following disability ratings for limitation of extension of the leg: 0 percent for extension limited to 5 degrees; 10 percent for extension limited to 10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension limited to 45 degrees.  Id.

Normal range of motion of the knee is from 0 (zero) degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71(a).

The June 2010 VA examiner diagnosed the Veteran as having bilateral knee strain.  On examination, right knee flexion was up to 120 degrees (110 to 120 degrees with pain) and right knee extension was 0 (zero) degrees without pain.  Repetitive-use testing did not show that range of motion was additionally limited by pain, fatigue, weakness, or lack of endurance.  The examiner observed mild to moderate tenderness along the medial aspect of the right knee, but no swelling, crepitus on palpation, heat or redness, and/or drainage.  He also observed mild to moderate weakness and mild to moderate stiffness, but no deformity, instability, giving way, locking, effusion, dislocation, and/or instability.  The examiner noted that the Veteran had difficulty standing/walking for more than half an hour, walking up and down steps, climbing, and squatting.  

The Veteran presented with a mild to moderate antalgic gait and wearing a right knee brace.  He denied any flare-ups or the use of a walker, crutches, wheelchair, or cane and described constant, moderate right knee stiffness, weakness, and pain, which was managed with over-the-counter medications.

An August 2010 MRI study of the right knee was largely unremarkable except for some evidence of joint effusion.  In January 2011 the Veteran was fitted with an "uploading knee brace."  See January 2008 VAMRs (prescribing a new knee brace for the right knee).  In February 2011, the Veteran was diagnosed as having bilateral pain status post injury and surgery and an MRI study of the Veteran's knees was unremarkable.  In March 2011, the Veteran complained of constant bilateral knee pain, which was exacerbated by kneeling and squatting.  X-rays taken in the same month (March 2011) were normal.  

The April 2014 VA examiner diagnosed the Veteran as having knee strain residuals, status post arthroscopic surgery.  On examination, right knee flexion was up to 120 degrees (110 degrees with pain) and right knee extension was 0 (zero) degrees without pain.  Range of motion was not additionally limited by repetitive use and the examiner noted some functional loss due to pain on movement.  The examiner observed mild tenderness below the patella, but no swelling, crepitus on palpation, and/or spasms.  He also observed that X-rays of the right knee were normal with no signs of arthritis, the Veteran had normal strength in the right knee on examination, and that the Veteran wears a brace.  The examiner noted that the Veteran had difficulty performing various exertional and postural activities such as walking more than half a mile, standing or siting for more than half an hour without changing position, climbing stairs, kneeling, and/or squatting.  He also noted that the Veteran performed his activities of daily living with some difficulty.

At the October 2014 video-conference hearing, the Veteran testified that his right knee disorder has become progressively worse since he separated from service and that he wears a custom knee brace instead of a regular knee brace.  He stated that he cannot fully extend the right knee, experiences increased pain with repetitive movement, limps, and has some difficulty performing his duties as a warehouse manager.

The Veteran's right knee impairment does not satisfy the criteria for a disability rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, DCs 5260-61.  His right knee flexion is 110 degrees (without pain) and his extension is unlimited; repetitive-use does not further limit the Veteran's range of motion.  See  June 2010 and April 2014 VA Examination Reports.  In addition, the VA examiners' findings show that the Veteran's flexion and extension remained the same-and close to normal-for almost four years.

The Board has considered whether the Veteran's service-connected right knee impairment is entitled to a higher rating under DCs 5256 (ankylosis), 5258 (dislocated semilunar cartilage), and/or 5259 (removal of semilunar cartilage).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular DC is "completely dependent on the facts of a particular case").  Without medical evidence of ankylosis, locking, and/or symptomatic semilunar cartilage, the Veteran's right knee disorder does not warrant a higher rating under DC 5256, DC 5258, and/or DC 5259.  See June 2010 and April 2014 VA Examination Reports.

The preponderance of the evidence is against the Veteran's claim for an increased initial schedular disability rating.  The benefit-of-the-doubt rule does not apply and a rating in excess of 10 percent for a right knee disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001).

Compensable Initial Disability Rating for a Kidney Stone Disorder

The RO rated the Veteran's service-connected kidney stones under DC 7508 (nephrolithiasis).  See 38 C.F.R. § 4.115b.  DC 7508 assigns a 30 percent rating for recurrent stone formation, which requires diet therapy, drug therapy, and/or invasive or non-invasive procedures more than two times a year.  Kidney stone disorders that do not meet the criteria for a 30 percent disability rating under DC 7508 may be rated under DC 7509 (hydronephrosis).  DC 7509 assigns a disability rating of: 10 percent for an occasional attack of colic, not infected and not requiring catheter drainage; 20 percent for frequent attacks of colic, requiring catheter drainage; and 30 percent for frequent attacks of colic with infection (pyonephrosis) and impaired kidney function.  Severe hydronephrosis is rated as renal dysfunction. 38 C.F.R. § 4.115b, DC 7509.

In December 2007, a VA doctor noted that the Veteran had a history of kidney stones with microscopic hematuria and ruled out renal calculi.  In the same month, a CT scan of the Veteran's kidneys revealed a 2 millimeter nonobstructing stone in the left lower pole and prostate calcifications possibly due to prostatitis.

An April 2014 VA examiner confirmed that the Veteran has a history of nephrolithiasis (kidney stones).  The examiner noted that the Veteran: had calculi in the kidney; avoids excess protein intake, and has symptoms of urolithiasis.  He also noted that the Veteran does not require continuous medication to manage his disorder or experience renal dysfunction.  On examination, the Veteran had no tenderness or masses in the low back or abdominals.  An April 2013 X-ray revealed no radiopaque renal, ureteral, or bladder calculi and the examiner found no evidence that the Veteran had kidney stones at the time of the examination.  His diagnosis reads: "Examined for kidney stones. Not found on exam."  The Veteran's urinalysis was normal on in June 2011, March 2013, May 2013, and April 2013.  See April 2014 VA Examination Report.

The VA examiner observed that the Veteran has been treated for recurrent stones in the kidney, ureter, or bladder and that he reported that he passed a small stone about a year prior to the examination.  He also observed that the Veteran's reported left flank pain-pain that radiates from the left posterior flank area down the left leg to mid-thigh-was not related to  kidney stones.

At the October 2014 video-conference hearing, the Veteran testified that he has passed 12 stones since his first kidney stone was detected in service and that he experiences a sharp, aggressive pain originating in the hip area (usually right side) once a year.  He also testified that he had a kidney stone as recently as six months before the hearing, passed all of his kidney stones naturally (with at least one instance of shockwave treatment), and has not required catheterization to manage his disorder.

The Veteran's kidney stone disorder does not satisfy the criteria for a compensable initial disability rating.  See 38 C.F.R. § 4.115b, DCs 7508, 7509.  Although the Veteran is competent to report symptoms such as pain, he is not competent to attribute particular symptoms to a particular medical disorder.  See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1377.  Thus, the Veteran's testimony regarding kidney pain is outweighed by the April 2014 VA examiner's finding that the Veteran's low back and abdominals (left side and right side) were not tender and subsequent opinion that the Veteran's left-side pain was not associated with his kidney disorder.  The Veteran did not report any right side pain in connection with his kidney stone disorder.  In addition, although the examiner noted that the Veteran avoids high protein foods, he did not indicate that the Veteran had been prescribed diet therapy to manage his kidney stone disorder.

The preponderance of the evidence is against the Veteran's claim for a compensable initial schedular rating.  The benefit-of-the-doubt rule does not apply and a compensable rating for a kidney stone disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d at 1364-65.

Entitlement to TDIU and Extraschedular Consideration for Service-Connected Disabilities

The Veteran does not allege and the medical evidence does not indicate that his service-connected disorders prevent him from maintaining or sustaining substantially gainful employment.  Consequently, the appeal does not raise the issue of entitlement to TDIU.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which an increased rating is sought, the issue of whether that disability resulted in TDIU is also raised).  In fact, the Veteran testified that he was employed in a warehouse facility.  See October 2014 Hearing Transcript.

The Board has considered whether the evaluation of the Veteran's service-connected disorders should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the symptoms associated with the Veteran's service-connected disorders and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

The symptoms associated with the Veteran's right knee impairment and subluxation-limited movement, pain and pain on movement, the use of a knee brace, instability, stiffness, weakness, and tenderness below the patella-are addressed by DCs 5256-63, which account for limited range of motion, to include limited range of motion due to pain and joint instability.  See 38 C.F.R. § 4.71a.  The schedular criteria also address the symptoms associated with the Veteran's other service-connected muscular-skeletal disorders.  The symptoms associated with the Veteran's left shoulder disorder (pain, limited range of motion due to mild pain, and crepitus with forward flexion), back disorder (intermittent and occasional low back pain, reduced flexion and pain with ranges of motion, and tenderness), and bilateral foot disorder (occasional foot pain and mild tenderness with no functional loss) are directly accounted for by the schedular criteria, which specifically address the likes of limited range of motion and pain with movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a DC 5200-03, DC 5237, DC 5276-84. 

The symptoms associated with the Veteran's service-connected disorders are also addressed by the schedular criteria.  The symptoms associated with the Veteran's traumatic brain injury (mild problems with memory, concentration, and executive functions; occasional inappropriate social interactions; moderate interference with work and/or activities of daily living due to mood swings, anxiety, depression, irritability, impulsivity, verbal and physical aggression, and apathy) and posttraumatic stress disorder (PTSD) (irritability and outbursts of anger; social isolation; intrusive and distressing recollections, to include nightmares of his time in Iraq; and avoidance, restricted affect, problems sleeping, and overall moderate impairment in social/ occupational functioning) are specifically addressed by DCs 8045 and 9411.  See 38 C.F.R. § 4.124a (2014).  Similarly, DCs 7508 and 7509 address the Veteran's kidney stone related symptoms, see 38 C.F.R. § 4.115b, and DC 6260 addresses the muffled distortion and buzzing/ringing in the ears associated with the Veteran's tinnitus.  38 C.F.R. § 4.87a (2014).

In summary, the rating criteria reasonably describe the limitations associated with the Veteran's service connected disabilities.  The Veteran does not have any symptoms associated with these disabilities that have been left uncompensated or unaccounted for by his assigned schedular ratings.  See Thun, 22 Vet. App. at 115.  There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


ORDER

Service connection for right knee subluxation is granted.

A disability rating in excess of 10 percent for a service-connected right knee range of motion impairment is denied.

A compensable initial disability rating for a service-connected kidney disorder is denied.


REMAND

The issues of service connection for a dental disorder and a left knee disorder, to include as secondary to a service-connected right knee disorder, require further development, to include providing new VA examinations.  The issues are REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records or non-medical records that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records (VAMRs) from April 2014 onwards and associate them with the claims file.

3. Send the Veteran VCAA notice with regard to his service connection claim for a left knee disorder, TO INCLUDE AS SECONDARY to a service-connected right knee disorder.  See 38 U.S.C.A. § 5103 (2014); 38 C.F.R. § 3.159(b) (2014).

4. After the passage of a reasonable amount of time or upon the Veteran's response, schedule VA examinations with opinions as to whether the Veteran's dental disorder and/or left knee disorder relate to military service.  The entire claims file, to include a copy of this REMAND, must be provided to each VA examiner, who must note its review.  The following considerations must govern the examinations:

a. DENTAL:  The VA examiner must opine as to whether the Veteran's dental disorder relates to service.  

i. The examiner must diagnose the Veteran's current dental disorder and opine as to whether the disorder was CAUSED or AGGRAVATED by service.

ii. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

October 2001 service treatment records (STRs), noting the removal of two wisdom teeth and prescribing the use of a mouth guard.

November 2005 Post-Deployment Health Assessment, noting unresolved dental problems.

November 2005 Dental Examination.

June 2010 VA Examination Report, noting that the Veteran received a head injury due to an explosion when he served in Iraq.

December 2010 psychiatric evaluation, noting that the Veteran was exposed to several blasts from explosives when he was deployed in Iraq.

October 2014 Hearing Transcript, WHERE THE VETERAN ALLEGED THAT HE SUSTAINED DENTAL TRAUMA IN SERVICE when an explosion threw him against the side of a military vehicle and that he was told after the incident that his teeth were shattered and cracked and required repair.

b. LEFT KNEE:  The VA examiner must opine as to whether the Veteran's left knee disorder relates to service.

i. The VA examiner must opine as to whether the Veteran's left knee disorder was caused OR AGGRAVATED (CHRONICALLY WORSENED) by his service-connected right knee disorder or if it otherwise relates to service.

ii. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

July 2003 service treatment records (STRs), reporting bilateral knee pain for the last year, left knee pain for the last two months, and swelling in the left knee joint.  See also September 2003 STRs.

October 2005 Report of Medical Examination, noting that the Veteran's lower extremities are abnormal.

November 2005 Report of Medical History, reporting swollen and painful knee joints due to over extension and the need to use corrective devices.

November 2005 Post-Deployment Health Assessment, reporting that the Veteran's health stayed about the same or improved during his deployment and that he required no sick calls or hospitalization during deployment and denied stiff joints.

June 2010 VA Examination Report, noting subjective complaints of left knee pain and opining that the Veteran's current left knee strain does not relate to service.

February 2011 MRI study, showing an unremarkable left knee joint and diagnosing bilateral knee pain status post injury and surgery.

March 2011 VAMRs, reporting constant bilateral knee pain that is exacerbated by kneeling and squatting;

March 2011 X-rays, showing normal left knee formation.  

April 2014 VA Examination Report, opining that the Veteran's left knee disorder does not relate to service and noting that the Veteran reportedly injured his left knee in 2005, underwent left knee surgery in 2005, and aggravated his left knee disorder by undergoing intensive physical training, engaging in sports activities, and performing regular military duties.

October 2014 Hearing Transcript, testifying that the Veteran uses his left knee to compensate for his right knee impairment and pain.

5. Then, review the medical examination reports to ensure that they adequately respond to the above instructions.  If a report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a dental disorder and a left knee disorder, to include as secondary to a service-connected right knee disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


